IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1284
                               Filed October 11, 2017


IN THE INTEREST OF M.R. and Z.R.,
Minor Children,

H.D., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Daniel L.

Block, Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to two children.

AFFIRMED.



       Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellant

mother.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Timothy M. Baldwin of the Public Defender Office, Waterloo, guardian ad

litem for minor children.



       Considered by Vaitheswaran, P.J., and Doyle and Bower, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       A mother appeals the termination of her parental rights to two children,

born in 2014 and 2015. She contends (1) the State failed to prove the grounds

for termination cited by the juvenile court, (2) permanency should have been

deferred for six months, and (3) the closeness of the parent-child bond militated

against termination.

I.     Grounds for Termination

       The juvenile court terminated the mother’s parental rights pursuant to

several Iowa Code provisions. We may affirm the termination decision if we find

clear and convincing evidence to support termination under any of the cited

grounds. See In re S.R., 600 N.W.2d 63, 64 (Iowa Ct. App. 1999).

       The mother has a history of methamphetamine abuse. The children were

removed from her care following three incidents of neglect. In the most recent,

the two-year-old and one-year-old toddlers were found wandering in the traveled

part of a parking lot outside their apartment building. The door to their apartment

was ajar, and the mother was apparently asleep in a back bedroom.

       The mother was arrested and charged with child endangerment.            The

department of human services applied to have the children temporarily removed

from her care. The juvenile court granted the application. The children were

placed in foster care and were subsequently adjudicated in need of assistance,

with the mother stipulating to the adjudication.

       The mother was placed on pretrial release shortly after her arrest. The

department offered her two three-hour supervised visits with the children per

week. In the ensuing two months, she participated in a total of four visits. In late
                                           3


October 2016, she discontinued contact with the department and her children. A

warrant was issued for her arrest.

        The mother was arrested and jailed in late January 2017, and

approximately three weeks later, she was placed in a women’s correctional

facility.    On her release, she missed two scheduled sessions with a service

provider and did not reengage with the children until late March 2017.              The

termination hearing took place six weeks later.

            At the hearing, the department case manager testified to “[s]ubstance

abuse concerns, supervision concerns, housing concerns, [and] mental health

concerns.”       The mother did not undergo a substance abuse evaluation or

participate in random drug testing until two months before the termination

hearing. She also did not attend recommended group therapy sessions and was

inconsistent in participating in individual mental health counseling. Although the

caseworker testified the mother was expected to be discharged from the

correctional facility within seven weeks of the termination hearing,1 she would be

required to engage in “day reporting” and only then proceed to regular probation.

The mother essentially conceded she would be unable to care for the children

care without additional services.       We conclude the department proved the

children could not be returned to her custody, as set forth in Iowa Code section

232.116(1)(h) (2016).




1
  The mother testified she would be leaving the facility in three weeks. Even if this was
the timeframe, she conceded her contact with the Department of Corrections would not
end with her release from the facility.
                                          4




 II.   Six-Month Deferral

       The mother sought a “deferral” of permanency for six months. See Iowa

Code § 232.104(2)(b). Although her compliance only began a month-and-a-half

before the termination hearing and only involved “[s]ome of” the services

available to her, she testified she was now “doing what [she was] supposed to

do.”

       The caseworker addressed the deferral issue by pointing to the mother’s

extended non-participation in reunification services and, more recently, her

failure to “fully take[] advantage of all the services . . . offered to her.” She

continued, “My concern is that [the mother] has not invested herself in services

and that’s why I am not in support of a deferral at this point.”

       While we commend the mother on her three months of sobriety, her failure

to begin treatment as recommended and her failure to consistently participate in

other services lead us to agree with the juvenile court that a six-month deferral of

termination was not warranted.

III.   Best Interests

       The mother contends termination was not in the children’s best interests

given the bond they shared with her. See In re P.L., 778 N.W.2d 33, 41 (Iowa

2010). The record indicates the older child was mistrustful of his mother and

took some time to warm up to her. But assuming both children remained bonded

to her, the mother’s methamphetamine use placed the toddlers at risk of serious

harm. At the time of the termination hearing, the mother had yet to seriously
                                          5


address this addiction. We agree with the juvenile court that termination of her

parental rights was in the children’s best interests.

       AFFIRMED.